Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 04/30/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 8 recites  wherein the guidewire support tube is inset in an inner surface of the series of windings. Claim 9 recites wherein the guidewire support tube and the elongate shaft are inset in an inner surface of the series of windings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2009/0105641 (Nissl)
Regarding claims 1-6, 17-19 Nissl discloses as shown in Figure 2, a perfusion catheter, comprising: an inflatable balloon (dilation balloon 3, see paragraph [0038] ) coiled in a helical manner around a central axis into a series of windings which are stacked against each other and bonded together, an inner surface of the series of windings, when inflated, defining a passage through the inflatable balloon; and an elongate shaft (supply tube 2, see paragraph [0038])) extending from a proximal end to a distal end and having an inner surface that defines a lumen (portion of lumen of supply tube 2 which extends after segment 4h to 4i and connects to 4i at 8j) for providing inflation fluid to, and withdrawing inflation fluid from, the inflatable balloon; wherein the lumen of the elongate shaft is in fluid communication with an interior of the inflatable balloon solely at a distal end of the inflatable balloon such that inflation fluid is capable of being added and removed exclusively at the distal end of the inflatable balloon; wherein the elongate shaft includes an inflation port located at the distal end of the elongate shaft, the inflation port (connection 8j) configured to provide inflation fluid to, and to withdraw inflation fluid from, the distal end of the inflatable balloon, wherein a proximal end of the inflatable balloon is wrapped around the elongate shaft (Nissl discloses the segments extend around shaft 2 in a radial direction which the Office interprets as wrapped) to seal the proximal end of the inflatable balloon,  wherein the inflatable balloon is capable of being deflated in a distal-to-proximal direction (if the balloon if flattened in a distal to proximal direction by hand), wherein the elongate shaft longitudinally spans a length of the inflatable balloon, wherein the series of windings of the inflatable balloon surround the elongate shaft, wherein the series of windings of the inflatable balloon are configured to, when inflated, engage a vessel wall of a patient at a treatment site while allowing a flow of blood or movement of a treatment device through the passage, wherein the inflatable balloon is configured to be deflated by applying a vacuum to a proximal manifold coupled with the proximal end of the elongate shaft. See paragraph [0038].
To be clear, the portion of the lumen of supply tube 2 identified by the Office is described as capable of adding and removing fluid at the distal end of the inflatable balloon. The other parts of the supply tube 2 which is connected to other segments are of little relevance because the applicant is using the opened transitional phrase comprising.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).
In this case, the other connections of segments 4 to supply 2 are unrecited elements and are not excluded by the claim.
Regarding claims 7, 10, 11 Nissl discloses: a guidewire support tube (supply tube 15 and inner balloon 14, see paragraph [0049]) including a lumen for receiving a guidewire, the lumen of the guidewire support tube separate from the lumen of the elongate shaft and the passage through the inflatable balloon, wherein a distal end of the guidewire support tube extends a distance beyond the distal end of the inflatable balloon, wherein the distance is from 2 millimeters to 8 millimeters, inclusive (Nissl discloses supply tube 15 and balloon are capable of being manipulated 2-8 mm beyond the balloon).
15. The perfusion catheter of claim 1, wherein adjacent windings of the series of windings are stacked against and bonded to each other through adhesive properties of a polymer of the inflatable balloon when heated.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 5,554,119 (Harrison)
Regarding claim 20 Harrison discloses as shown in Figures 11, 11a-c a perfusion catheter, comprising: an inflatable balloon (balloon tubing, see col. 14, lines 41-57) coiled in a helical manner around a central axis into a series of windings which are spaced apparat and do not contact one another (balloons 210-220 are not directly contacted by one another), an inner surface of the series of windings, when inflated, defining a passage through the inflatable balloon; and an elongate shaft (shaft tubing 208, see col. 14, lines 34-40) extending from a proximal end to a distal end and having an inner surface that defines a lumen (portion of lumen of shaft tubing which extends after balloon 218 which connects to the distal end of balloon 220) for providing inflation fluid to, and withdrawing inflation fluid from, the inflatable balloon; wherein the lumen of the elongate shaft is in fluid communication with an interior of the inflatable balloon solely at a distal end of the inflatable balloon such that inflation fluid is capable of being added and removed exclusively at the distal end of the inflatable balloon; wherein the elongate shaft includes an inflation port located at the distal end of the elongate shaft, the inflation port (opening connected to balloon 220) configured to provide inflation fluid to, and to withdraw inflation fluid from, the distal end of the inflatable balloon.
To be clear, the portion of the lumen of shaft 208 identified by the Office is described as capable of adding and removing fluid at the distal end of the inflatable balloon. The other parts of the shaft 208 which is connected to other segments are of little relevance because the applicant is using the opened transitional phrase comprising.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).
In this case, the other connections of balloons 210-220 to shaft 208 are unrecited elements and are not excluded by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0105641 (Nissl) in view of U.S. Patent Publication Number 2012/0245520 (Kelly et al.)
Regarding claim 12, Nissl fails to disclose wherein an outer surface of the elongate shaft and the distal end of the inflatable balloon are affixed by a heat treatment process such that the lumen of the elongate shaft is in fluid communication with the interior of the inflatable balloon.
Kelly, from the same field of endeavor teaches a similar perfusion catheter as shown in Figure 1; where an outer surface of the elongate shaft and the distal end of the inflatable balloon are affixed by a heat treatment process such that the lumen of the elongate shaft is in fluid communication with the interior of the inflatable balloon. See paragraph [0030].
It would have been obvious to one of orindary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Nissl by substituting the means attaching the elongate shaft to the balloon disclosed by Nissl for the heat treatment process disclosed by Kelly because it would only require the simple substitution of one known alternative means for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 13, Nissl fails to disclose wherein the passage has a diameter ranging from 2 millimeters to 6 millimeters, inclusive, and a length ranging from 10 millimeters to 50 millimeters, inclusive.
Kelly discloses the passage has a diameter ranging from 2 mm-6 mm for the purpose of allowing blood through a lumen of the body with at least that diameter; see paragraph [0030], but fails to disclose a length range from 10 mm-50 mm. 
Kelly does disclose the length of the passage is a result effective variable for the purpose of dilating valves while allowing blood flow through that area. see paragraph [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the perfusion catheter disclosed by Nissl such that the passage has a diameter ranging from 2 millimeters to 6 millimeters in order to allow blood through a lumen of the body with at least that diameter. It would have been further obvious to modify the passage to have a length from 10 mm-50 mm in order to dilate a valve while allowing blood flow through an area of that length and because it would only represent the optimization of the general conditions disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15,  Nissl fails to disclose wherein adjacent windings of the series of windings are stacked against and bonded to each other through adhesive properties of a polymer of the inflatable balloon when heated.
Kelly, discloses adjacent windings of the series of windings are stacked against and bonded to each other through adhesive properties of a polymer of the inflatable balloon when heated. See paragraph [0037].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the perfusion catheter disclosed by Nissl by substituting the mechanism by which the windings are stacked and bonded against each other for the one disclosed by Kelly such that adjacent windings of the series of windings are stacked against and bonded to each other through adhesive properties of a polymer of the inflatable balloon when heated because it would only require the simple substitution of one known alternative configuration for another produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0105641 (Nissl) in view of U.S. Patent Publication Number 2004/0093008 (Zamore)
Regarding claim 14, Nissl fails to disclose  wherein the inflatable balloon includes concentric inner and outer tubes, a polymer of the inner tube is cross-lined, a polymer of the outer tube is non-cross-linked, and the polymer of the inner tube has sufficient radial stiffness to resist bursting when exposed to inflation pressure.
Zamore, from a related field of endeavor teaches a balloon (balloon) as shown in Figure 1B, used for the related purpose of being expanded within the vasculature; see paragraph [0075]; wherein the balloon includes concentric inner and outer tubes, wherein the polymer of the inner tube has a higher melting temperature than the polymer of the outer tube, the polymer of the inner tube, through its cross-linking, has a greater radial stiffness to resist bursting when exposed to inflation pressure, for the purpose of reducing tendency of over-inflation. see paragraphs [0030], [0053], [0056], [0300], [0311].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the balloon to include concentric inner and outer tubes, in order to reduce the tendency of over-inflation or because it would only require the substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 16, Nissl in view of Kelly fail to disclose the inflatable tube has a length ranging from 40 cm-120 cm before being coiled in the helical manner. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inflatable tube has a length ranging from 40 cm-120 cm before being coiled in the helical manner as a matter of engineering design choice. The applicant's specification fails to state the length before being coiled in the helical manner is not disclosed as having a specific purpose or solves a specific problem or for a particular purpose. see paragraphs [0049], [0066] of the applicant's specification. Furthermore, one of ordinary skill in the art would every expectation of success with any length of the inflatable tube, given the relative dimensions of the tube disclosed and vasculature of the human body.



20. A perfusion catheter, comprising: an inflatable balloon coiled in a helical manner around a central axis into a series of spaced apart windings that do not contact each other, an inner surface of the series of windings, when inflated, defining a passage through the inflatable balloon; and an elongate shaft extending from a proximal end to a distal end and having an inner surface that defines a lumen for providing inflation fluid to, and withdrawing inflation fluid from, the inflatable balloon; wherein the lumen of the elongate shaft includes an inflation port that is in fluid communication with an interior of the inflatable balloon in such a way that inflation fluid is exclusively added and removed from the distal end of the inflatable balloon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771